Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 10 lines 8-19, filed 10/4/2021, with respect to Claims 1, 3, 6-14, 16-18, 21-22 and 24-26 have been fully considered and are persuasive.  The U.S.C. 112(a) rejection of 5/7/2021 has been withdrawn. 
Applicant’s arguments, see Pg. 10 line 23 - Pg. 11 line 2, filed 10/4/2021, with respect to Claims 8-11 and 24-26 have been fully considered and are persuasive.  The U.S.C. 112(a) rejection of 5/7/2021 has been withdrawn. 
Applicant’s arguments, see Pg. 11 lines 3-12, filed 10/4/2021, with respect to Claims 21-22 and 24-26 have been fully considered and are persuasive.  The U.S.C. 112(a) rejection of 5/7/2021 has been withdrawn. 
The 112(b) rejections of 5/7/2021 are withdrawn.
Drawing objections of 5/7/2021 are withdrawn.
Reasons for Allowance
Claims 1, 3, 8-14, 16-18, 21-22, and 24-26 are allowed
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date the claimed implantable device suitable for being fixed in a fixation position to the wall of the stomach.
	The closest prior art of record is Burnett (US Patent Pub. 20040147871). Burnett teaches an implantable device suitable for being fixed in a fixation position to a wall of the stomach of a patient, the implantable device being accommodated in the stomach when the implantable 
	Burnett does not teach or render obvious an implantable device where the active substance is chosen from a set formed of insulin, levodopa, an analgesic and an anticancer drug. Burnett has an active substance in the reservoir, however this active substance is an anti-clogging agent. It would not be obvious to one of ordinary skill in the art to change this substance with one of the claimed substances as the claimed substances are not similar to an anti-clogging agent and will have different reactions. 
Regarding independent claim 21, the prior art fails to disclose singly or in combination before the effective filing date the method for administering an active substance.
	The closest prior art of record is Burnett (US Patent Pub. 20040147871). Burnett teaches a method for administering an active substance to a patient utilizing an implantable device suitable for being fixed in a fixation position to a wall of the stomach of the patient, the implantable device being accommodated in the stomach when the implantable device is in the fixation position, the implantable device including a reserve of the active substance and an injector suitable for administering the active substance to the patient, wherein,  the injector is configured to inject the active substance into a bodily fluid of the patient, the injector includes two catheters, the injector being configured to administer the active substance to the patient via at least one of the two catheters, and the two catheters include a first catheter and a second 
	Burnett does not teach or render obvious an implantable device where the active substance is chosen from a set formed of insulin, levodopa, an analgesic and an anticancer drug. Burnett has an active substance in the reservoir, however this active substance is an anti-clogging agent. It would not be obvious to one of ordinary skill in the art to change this substance with one of the claimed substances as the claimed substances are not similar to an anti-clogging agent and will have different reactions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783